The issues here are controlled by our decision this day in No. 31290, Oklahoma Electrical Supply Co., Inc., v. Oklahoma Tax Commission, 192 Okla. 671, 138 P.2d 838. The appellant here was likewise a subcontractor under the same general contractor who held the cost-plus-a-fixed-fee contract as discussed in the other case.
For the reasons there stated, the additional tax assessment here made against Fischer  Kimsey, a copartnership, was erroneous.
Reversed, with directions to sustain protest.
CORN, C. J., GIBSON, V. C. J., and OSBORN, BAYLESS, HURST, DAVISON, and ARNOLD, JJ., concur. RILEY, J., absent.